Exhibit 10.11


ARCOSA, INC.


NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK GRANT AGREEMENT




THIS NON-EMPLOYEE DIRECTOR RESTRICTED STOCK GRANT AGREEMENT (the “Agreement”),
by and between ARCOSA, INC. (hereinafter called, the “Company”) and ________
(hereinafter called, the “Director”), is made as of ______ (the “Date of
Grant”);




WITNESSETH:


WHEREAS, the Company has established the Arcosa, Inc. 2018 Stock Option and
Incentive Plan (“Plan”), and which Plan is made a part hereof; and


WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the Director be granted an award of Restricted Stock subject to the term of the
Plan and the terms stated below, as hereinafter set forth;
    
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements herein contained, the parties hereto agree as follows:


1.
Grant of Restricted Shares.



Subject to the terms and conditions of the Plan, this Agreement and the
restrictions set forth below, the Company hereby grants to the Director (this
“Restricted Stock Grant”) _______ Shares of the Company (the “Restricted
Shares”). The Restricted Shares may be issued in certificated or book-entry form
as the Company may determine.


2.
Restrictions; Vesting Schedule; Forfeiture.



The Restricted Shares may not be sold, assigned, transferred, pledged or
otherwise disposed of or encumbered (the “Restrictions on Transferability”)
until the Restrictions on Transferability shall lapse. The Restrictions on
Transferability shall lapse upon the first to occur of the following: the
Restrictions on Transferability shall lapse on the first anniversary of the Date
of Grant, or if earlier (i) upon death of the Director, (ii) upon the
termination of the Director’s service for Disability (as defined in the Plan),
or (iii) with the consent of the Board, in its sole discretion. Subject to
Section 18 of the Plan, upon a Change in Control (as defined in the Plan), the
Restrictions on Transferability with respect to the Restricted Shares shall not
lapse, but rather shall continue until they lapse in accordance with the
schedule set forth above.


Any unvested Restricted Shares shall be forfeited by the Director to the Company
if prior to the lapse of the Restrictions on Transferability, the Director
ceases to be a director of the Company





--------------------------------------------------------------------------------

Exhibit 10.11


(or otherwise terminates service) with the Company for any reason, which
termination shall be evidenced by written notice from the Company or from the
Director. Upon forfeiture, the Company shall have all right, title and interest
in the Restricted Shares and the Director shall have no further right, title or
interest therein. Until the Restrictions on Transferability shall lapse, any
certificates representing the Restricted Shares shall bear a legend giving
notice of such restrictions as follows:


THE SHARES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED PURSUANT TO A
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK GRANT AGREEMENT DATED AS OF
______________ AND MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF OR ENCUMBERED AT ANYTIME WITHOUT THE PRIOR WRITTEN APPROVAL OF THE
COMPANY.


Upon the lapse of the Restrictions on Transferability with respect to any of the
Restricted Shares, such shares without the restrictive legend noted above shall
be delivered to the Director or the Director’s personal representative.


3.
Stockholder Status.



Effective upon satisfaction of the conditions set forth in Section 12, the
Director will become the holder of record of the Restricted Shares and have all
rights of a stockholder with respect to the Restricted Shares, including the
right to vote the Restricted Shares and the right to receive all dividends
earned with respect to the Restricted Shares, subject to the terms and
conditions set forth in this Agreement. With respect to any dividends declared
with respect to the Restricted Shares, such dividends shall be accrued by the
Company for the Director’s account, and shall be distributed to the Director in
cash or, in the sole discretion of the Board, in Shares having a Fair Market
Value equal to the amount of such dividends, if applicable, upon the lapse of
the Restrictions on Transferability (as defined below) with respect to the
applicable Restricted Shares to which such dividends are attributable. No
dividends shall be accrued or paid with respect to Restricted Shares that are
forfeited in accordance with Section 2 above, and any right to such dividends
shall be forfeited at the time the underlying Restricted Shares are forfeited.


4.
Subject to Plan.



The Restricted Shares are granted subject to the terms and provisions of the
Plan of the Company, which Plan is incorporated herein by reference. In case of
any conflict between this Agreement and the Plan, the terms and provisions of
the Plan shall be controlling. Capitalized terms used herein, if not defined
herein, shall be as defined in the Plan.


5.
Tax Requirements; Tax Election.



The Director shall be liable for any and all taxes, arising out of this
Restricted Stock Grant, the vesting of the Restricted Shares or otherwise
hereunder. The Director is hereby advised to consult immediately with his own
tax advisor regarding the tax consequences of this Agreement, the method


2



--------------------------------------------------------------------------------

Exhibit 10.11


and timing for filing an election to include this Agreement in income
under Section 83(b) of the Code, and the tax consequences of such election. By
execution of this Agreement, the Director agrees that if the Director makes such
an election, the Director shall provide the Company with written notice of such
election in accordance with the regulations promulgated under Section 83(b) of
the Code.


6.
No Rights of Continued Service.



Neither the Plan nor this Agreement nor any provisions under either shall be
construed to confer upon the Director any right to remain a director of the
Company, and nothing herein shall be construed in any manner to interfere in any
way with the right of the Company to terminate the Director’s service at any
time.


7.
Adjustment of Number of Restricted Shares.



The number of Restricted Shares awarded pursuant to this Agreement shall be
subject to adjustment in accordance with Section 20 of the Plan.


8.
Entire Agreement.



This Agreement together with the Plan supersede any and all other prior
understandings, negotiations and agreements, either oral or in writing, between
the parties with respect to the subject matter hereof and constitute the sole
and only agreements between the parties with respect to the said subject matter.
The Director acknowledges that the Director is relying solely on the Director’s
own judgment in entering into this Agreement, and not on any communications,
promises, or representations of the Company or its agent, except as expressly
contained in this Agreement. The Committee may amend this Agreement without the
Director’s consent provided that it concludes that such amendment is not
materially adverse to the Director, or is permitted under Section 20 of the
Plan. Except as provided by the immediately preceding sentence, no change or
modification of this Agreement shall be valid or binding upon the parties unless
the change or modification is in writing and signed by the parties.


9.
Interpretation of this Agreement.



The administration of the Plan has been vested in the Human Resources Committee
(the “Committee”), and all questions of interpretation and application of this
Restricted Stock Grant shall be subject to determination by a majority of the
members of the Committee, which determination shall be final and binding on the
Director.


10.
Law Governing.



This Agreement shall be governed by, construed, and enforced in accordance with
the laws of the State of Texas (excluding any conflict of laws rule or principle
of Texas law that might refer the governance, construction, or interpretation of
this Agreement to the laws of another state).




3



--------------------------------------------------------------------------------

Exhibit 10.11


11.
Notice.



Any notice required or permitted to be delivered hereunder shall be in writing
and shall be deemed to be delivered only when actually received by the Company
or the Director, as the case may be, at the addresses set forth below (or at
such other addresses as they have theretofore specified by written notice
delivered in accordance herewith):


(i)
Notice to the Company shall be sent electronically to _____ or in hard copy
addressed and delivered as follows: Arcosa, Inc., ________, Attention: Corporate
Benefits Department.



(ii)
Notice to the Director shall be sent electronically to the Director’s Company
e-mail address or, in hard copy addressed and delivered to the Director’s
address then on file with the Company.



12.
Acceptance and Stock Power.



This Restricted Stock Grant is subject to and conditioned upon: (i) the
Director’s electronic acceptance of the terms hereof, and (ii) the delivery of
an electronically executed stock power in the form attached as Exhibit A.


* * * * * * * *








4



--------------------------------------------------------------------------------


Exhibit 10.11


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Director, to evidence his or her consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
Date of Grant.


ARCOSA, INC.






By:                            
Name:                         
Title:                            






GRANTEE






                                                    
Name:














Signature Page to
Non-Employee Director Restricted Stock Grant Agreement



--------------------------------------------------------------------------------


Exhibit 10.11


Exhibit A










IRREVOCABLE STOCK POWER






FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer, to
Arcosa, Inc., _______________ ( ) shares of the common stock of Arcosa, Inc.
awarded to the undersigned and for which restrictions have not lapsed pursuant
to a Non-Employee Director Restricted Stock Grant Agreement dated as of
_________ for _______ shares standing in the name of the undersigned on the
books of said Company.




___________________________        _______________________________________
DATE
NAME:



Exhibit A to
Non-Employee Director Restricted Stock Grant Agreement

